Case: 16-60146      Document: 00514046245         Page: 1    Date Filed: 06/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 16-60146                               June 23, 2017
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
MARINO SANDOVAL-RAMIREZ, also known as Marino Sandoval,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A008 779 769


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Marino Sandoval-Ramirez, a native and citizen of Mexico, petitions for
review of the Board of Immigration Appeals (BIA) order dismissing his appeal
and affirming the Immigration Judge’s (IJ) denial of his application for
cancellation of removal.
       Sandoval-Ramirez contends that he preserved his challenge to the
removability determination by raising it at a bond hearing and in his brief to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60146     Document: 00514046245     Page: 2   Date Filed: 06/23/2017


                                  No. 16-60146

the BIA. He did not preserve this issue before the IJ or BIA and, therefore, the
claim is unexhausted. See 8 C.F.R. § 1003.19(d); 8 U.S.C. § 1252(d)(1).
      Challenging the determination that he was ineligible for cancellation of
removal based on an aggravated felony conviction, Sandoval-Ramirez urges
that the determination was based on an incomplete state record and that his
state felony conviction was reduced to a misdemeanor.           We do not have
jurisdiction to consider these factual questions. See § 1252(a)(2)(D); Escudero-
Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir. 2012); Vasquez-Martinez v.
Holder, 564 F.3d 712, 716 (5th Cir. 2009). In addition, Sandoval-Ramirez’s
argument that the definition of aggravated felony under 8 U.S.C. § 1101(a)(43)
cannot be applied retroactively to his conviction is unavailing. See Garrido-
Morato v. Gonzales, 485 F.3d 319, 324 (5th Cir. 2007).
      Although Sandoval-Ramirez urges that he is entitled to a waiver of
removal under former Immigration and Nationality Act § 212(c), he has shown
no reason for this court to remand the matter for such relief given that he
previously did not avail himself of the opportunity to file a waiver application.
He also contends that he should have been eligible for cancellation of removal
because his prior convictions for financial crimes did not qualify as aggravated
felonies. However, the IJ and BIA did not consider these convictions when
determining whether he was eligible for cancellation of removal.
      Sandoval-Ramirez argues that the BIA violated his due process rights
when it sustained the IJ’s decision because the IJ did not hold an evidentiary
hearing on his application for cancellation of removal and denied him release
on bond and a change of venue. He also asserts that the BIA violated his due
process rights by not convening a three-member panel to review the IJ’s
decision. These claims fail as there is no constitutionally protected liberty or
property interest in obtaining discretionary relief in the form of cancellation of



                                        2
    Case: 16-60146    Document: 00514046245     Page: 3   Date Filed: 06/23/2017


                                 No. 16-60146

removal. See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014); Assaad v.
Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004).
      The petition for review is DENIED.




                                       3